DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species I, FIGs. 1-2, and claims 1-2 and 6-11 in the reply filed on 08/25/2022 is acknowledged. Claims 3-5 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Claims 6-8 and 12 are further withdrawn because they depend on applicant’s withdrawn claim. Applicant cancelled claims 13-20. In this Office Action, claims 1-2, 9, and 11 are examined, and claims 3-8, 10, and 12 are withdrawn from consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2019 and 02/26/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 12/05/2019 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (U.S. PG. Pub. No. 2015/0381135 A1) in view of Liu et al. (U.S. PG. Pub. No. 2015/0170816 A1), Kihara (U.S. PG. Pub. No. 2013/0285198 A1), and Lee (U.S. PG. Pub. No. 2011/0156854 A1).
With respect to claim 1, Tsai et al., hereinafter referred to as “Tsai,” teaches an inductor device (annotated Fig. 8), comprising: 
an 8-shaped inductor 140, comprising: 
an input terminal 1142 located on a first side (lower side) of the inductor device; and 
a ring-type wire 800 disposed around an outer side of the 8-shaped inductor (paras. [0024] and [0026]). 


    PNG
    media_image1.png
    326
    267
    media_image1.png
    Greyscale

Tsai does not expressly teach
a center-tapped terminal located on a second side of the inductor device; and
wherein the ring-type wire comprises: 
an input terminal located on the first side of the inductor device; and 
a ground terminal located on the second side of the inductor device; wherein the input terminal of the ring-type wire is coupled to the input terminal of the 8-shaped inductor.
	Liu et al., hereinafter referred to as “Liu,” teaches an inductor device 100 (annotated Figure 2), comprising;
		a center-tapped terminal 104b located on a second side (upper side) of the inductor device;
wherein the ring-type wire 108 comprises: 
an input terminal 108a and or 108b located on the first side (lower side) of the inductor device; and 
a ground terminal (not expressly shown) (paras. [0014]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the center-tapped terminal and input terminal as taught by Liu to the inductor device of Tsai to split voltage.

    PNG
    media_image2.png
    480
    454
    media_image2.png
    Greyscale

Kihara teaches an inductor device 20 (annotated FIG. 6), 
wherein the input terminal 30 or 31 of the ring-type wire GRB is coupled to the input terminal 18 and or 29 of the inductor 20a (para. [0061]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the input terminal of the ring-type wire as taught by Kihara to the inductor device of Tsai to reduce unnecessary wave (para. [0054]).

    PNG
    media_image3.png
    510
    497
    media_image3.png
    Greyscale


Lee teaches an inductor (annotated FIG. 2A), wherein the ring-type wire 203 comprises:
a ground terminal G located on the second side (lower side) of the inductor device (para. [0033])). Lee also teaches 
the input terminal (terminal connected to connector 210) of the ring-type wire is coupled to the input terminal of the inductor 25 (para. [0028]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the ground location as taught by ground terminal to the inductor of Tsai to provide the required real estate space to meet design requirements.


    PNG
    media_image4.png
    617
    461
    media_image4.png
    Greyscale

With respect to claim 2, Tsai in view of Liu, Kihara, and Lee teaches the inductor device of claim 1, wherein the input terminal of the ring-type wire is coupled to the input terminal of the 8-shaped inductor through an oscillator 108 (Kihara, para. [0072]).
With respect to claim 9, Tsai in view of Liu, Kihara, and Lee teaches the inductor device of claim 1, wherein a distance between the 8-shaped inductor and the ring-type wire is less than 1 to 5 times a line width of the 8-shaped inductor (Liu, paras. [0014]).
With respect to claim 11, Tsai in view of Liu, Kihara, and Lee teaches the inductor device of claim 1, wherein the 8-shaped inductor and the ring-type wire are disposed on a same metal layer, or the 8-shaped inductor and the ring-type wire are disposed on different metal layers (Tsai, paras. [0024] and [0026], Liu, para. [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837